DETAILED ACTION
Withdrawn Objections and Rejections
The rejection of claims 4 and 5 under 35 U.S.C. § 112(b) as being indefinite.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4 to 10, 21, and 22 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 2, 4 to 10, 21, and 22 are amended to include the limitation “the duty cycle has the same average flow rate within the range of laminar flow”.  In the Amendment, the inventor or joint inventor pointed to various portions of the specification to indicate support for the added subject matter.  However, none of these portions of the specification as filed discloses that the average flow rate is within the range of laminar flow.  Therefore, the application does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 2, 4 to 10, 21, and 22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4 to 10, 21, and 22 recite the limitation “the pump”.  There is insufficient antecedent basis for this limitation because the claims only refer to “one or more pumps”.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 10, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Cliffel et al. (U.S. Pat. Appl. Pub. No. 2005/0014129) in view of Goh et al. (U.S. Pat. Appl. Pub. No. 2016/0215246), both references previously cited.
Regarding claims 1 and 2, Cliffel et al. teach a cell culture system comprising a cell culture chamber comprising a surface to which cells adhere with culture medium flowing in and out through inlets and outlets using a processor.  Cliffel et al. at paragraphs [0172], [0252], [0269], and [0270] and Figure 11A.  Cliffel et al. do not teach that the processor operates operably coupled with one or more perfusion fluid reservoirs configured to pump culture media 
Goh et al. teach a cell culture system sized to fit into an incubator comprising a cell culture chamber, one or more pumps operably coupled with one or more perfusion fluid reservoirs in fluid communication with the cell culture chamber configured to pump culture media into and out of the cell culture chamber via the inlet and the outlet disposed on the cell culture chamber, and a processor operably connected to the pumps that is configured to operate the pumps on a continuous loop of recurring on- and off-duty cycles such that when one duty cycle ends another duty cycle begins in order to maintain a constant average flow rate.  Goh et al. at Figure 1 and paragraphs [0032] to [0035], [0040], [0041], [0071], and [0074].  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Cliffel et al. with that of Goh et al. to control the flow of the various media through fluid control in order to maintain the cell at a desired status.  Cliffel et al. at paragraphs [0269] and [0270].  With respect to the limitation that “the pump operates at a higher flow rate while it is on”, the manner of operating a claimed apparatus does not patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 4, Goh et al. teach a fluid reservoir in fluidic communication with the inlet of the cell culture chamber.  Goh et al. at paragraph [0071].
Regarding claims 5, 6, 8 to 10, 21, and 22, neither the manner of operating nor the intended use of a claimed apparatus patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 7, Goh et al. teach that the fluid comprises cell culture medium.  Goh et al. at paragraph [0027].
Response to Arguments
Applicant’s arguments filed 03 January 2022 have been fully considered but are either not persuasive or moot in view of the new ground(s) of rejection.
Contrary to Applicant’s argument, Amendment and Response filed 03 January 2022 at pages 7 to 8, Goh et al. do indeed teach pumps in continuous recurring duty loops.  See, e.g., Goh et al. at paragraph [0036].  Just because one embodiment of Goh et al. describes oversampling the fed-batch culture does not mean that one of ordinary skill in the art would understand that the teachings of Goh et al. are limited to this embodiment.  Indeed, as admitted even by Applicant on the record, Goh et al. consider oversampling as merely “one” way, Amendment and Response filed 03 January 2022 at page 7, in other words not the “only” way, to maintain the desired volume in the bioreactor.  Applicant is reminded that the prior art is good for all that it reasonably teaches to one of ordinary skill in the art, including non-preferred embodiments, and not merely for what is exemplified and the mere disclosure of more than one alternative does not constitute a teaching away from any of the other alternatives.  M.P.E.P. §§ 2123, 2141.02(VI), 2145(X)(D)(1).
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799